Citation Nr: 1001728	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
January 1969, with subsequent service in the Army Reserve and 
the Army National Guard.  He died in January 2004.  The 
appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July and November 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  In the July 2004 
rating decision, the RO, in pertinent part, denied service 
connection for the cause of the Veteran's death.  In the 
November 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating, effective May 5, 2003.  

In May 2006, the appellant testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.    

In July 2006 the Board denied the claim for service 
connection for the cause of the Veteran's death.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2007 
Joint Motion to Vacate and Remand, the Secretary of Veterans 
Affairs (VA) and the appellant, through her representative, 
moved that the July 2006 decision be vacated and remanded.  
The Court granted the motion by Order in September 2007.  

In April 2008 the Board remanded the claim for service 
connection for the cause of the Veteran's death for further 
development.  That development has been completed.  The Board 
also remanded the claim for an initial compensable rating for 
bilateral hearing loss, for accrued benefits purposes, for 
issuance of a statement of the case (SOC), pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The AMC 
addressed the claim for an initial compensable rating for 
bilateral hearing loss, for accrued benefits purposes, in an 
October 2009 supplemental statement of the case (SSOC).  In 
his December 2009 Informal Hearing Presentation (IHP), the 
appellant's representative listed both the claim for service 
connection for the Veteran's cause of death and the accrued 
benefits claim.  The Board finds that the December 2009 IHP 
can be interpreted as a substantive appeal regarding the 
accrued benefits claim.  Thus, the Board finds that the 
appeal as to the issue of entitlement to an initial 
compensable rating for bilateral hearing loss, for accrued 
benefits purposes, has been perfected.  See 38 C.F.R. § 
20.200 (2009).

In November 2009, subsequent to issuance of the most recent 
SSOC, the appellant submitted a statement regarding the claim 
for service connection for the cause of the Veteran's death, 
as well as copies of VA and private treatment records.  This 
evidence was accompanied by a waiver of RO consideration of 
the evidence.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2009).

As a final preliminary matter, the Board notes that, in the 
April 2008 remand, the Board noted that December 2007 
correspondence from the appellant raised the issues of 
entitlement to service connection for asthma and a higher 
rating for PTSD, for accrued benefits purposes.  These claims 
were referred to the RO for appropriate development and 
consideration.  It does not appear, however, that such 
development and consideration has been undertaken.  
Accordingly, these claims are again referred to the RO for 
appropriate action.  Further, in correspondence received in 
March 2009, the appellant asserted that the denial of the 
Veteran's 1993 and 2000 claims for service connection for 
PTSD and asthma, respectively, were clearly and unmistakably 
erroneous.  As these issues also have not been addressed by 
the RO, they are also referred to the RO for appropriate 
action.  

Finally, the Board notes that, in January 1969, the Veteran 
filed a claim for service connection for a right hand injury 
and a knee condition.  In correspondence received in May 
1969, he clarified that he was seeking service connection for 
his left knee and right hand, and also wanted to claim his 
feet (bunions and calluses).  In February 1970, the RO denied 
service connection for a right hand injury and a knee 
condition.  A June 1969 VA Form 10-7131 (Exchange of 
Information and Request for Administrative and Adjudicative 
Action) reflects that medical care was being authorized for 
the foot condition, on prima facie evidence of eligibility.  
It is not clear whether this action satisfied the Veteran's 
May 1969 claim.  Accordingly, this matter is also referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in January 2004; the immediate cause of 
death was colon cancer.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling, and bilateral hearing 
loss, evaluated as noncompensably (0 percent) disabling.  

3.  Medical evidence suggests that the Veteran's service-
connected PTSD substantially or materially contributed to the 
cause of his death.  

4.  On VA examination in November 2003, hearing acuity was 
Level I in the right ear and Level I in the left ear.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, 
service connection for the cause of the Veteran's death is 
established.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).  

2.  The criteria for a compensable rating for bilateral 
hearing loss, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002); 38 
C.F.R. §§ 3.159, 3.1000, 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  In a claim for DIC benefits, VA's 
notice requirements include (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).    

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice should be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction; however, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

An April 2004 pre-rating letter and a March 2009 post-rating 
letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the Veteran's death 
and for accrued benefits, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The March 
2009 letter specifically informed the appellant of the 
disabilities for which the Veteran was service connected at 
the time of his death, and explained the evidence and 
information required to substantiate the claim for service 
connection for the cause of death based on a previously 
service-connected disability, as well as the evidence and 
information required to substantiate the claim for service 
connection for the cause of death based on a condition not 
yet service connected, consistent with the guidance in the 
Hupp decision.  A May 2006 letter provided the appellant with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the foregoing notice, and opportunity for 
the appellant to respond, the October 2009 SSOC reflects 
readjudication of the claims; hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant evidence 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, and the reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the appellant and representative, on her behalf, as well as 
several statements from friends of the Veteran.  

The Board notes that, during VA treatment for colon cancer in 
March 2003, the Veteran requested pathology and operative 
reports for Social Security purposes.  A May 2003 letter from 
the Social Security Administration (SSA) reflects that the 
Veteran was awarded Social Security disability.  While the 
SSA decision is not of record, the Veteran himself stated in 
his May 2003 claim for service connection for colon cancer 
that he was being treated at the Seattle VA Medical Center 
(VAMC).  These records have been associated with the claims 
file.  Moreover, during the May 2006 hearing, the appellant 
testified that all medical evidence had been obtained.  In 
April 2009, the appellant indicated that she had enclosed all 
the remaining information or evidence to support her claim.  
As the foregoing statements from the Veteran and the 
appellant indicate that the SSA records would not include any 
medical evidence which is not already associated with the 
claims file, a remand to obtain SSA records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the appellant, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board has also considered the fact that, in 
correspondence dated in December 2007, the appellant argued 
that she had not been provided all of the Veteran's military 
records, including records from his Vietnam service, records 
from his Army Reserve service, or records from his Army 
National Guard service.  Review of the claims file reflects 
that the Veteran's service treatment records have been 
obtained and associated with the claims file.  Medical 
records from the Veteran's Army Reserve and Army National 
Guard service have also been associated with the claims file.  
In March 2008, the Board supplied the appellant with a copy 
of the Veteran's service treatment records.  In response, the 
appellant argued that there were no field hospital records 
from Vietnam included in the Veteran's service treatment 
records; however, she added that the Veteran was hospitalized 
for extensive tear gas exposure.  As the appellant's 
statement indicates that any outstanding records of 
hospitalization in Vietnam pertain to tear gas exposure, they 
are not relevant to either issue.  As such, a remand to 
attempt to obtain any records of in-service hospitalization 
for tear gas exposure would also impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the appellant, and is, thus, unnecessary.  See 
Soyini, 1 Vet. App. at 556.  Moreover, as noted above, in 
April 2009, the appellant herself stated that she had 
enclosed all remaining information and evidence that would 
support her claim, and had no other information or evidence 
to submit.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
AMC/RO, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis - Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  A service connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
was resulting debilitating effects and general impairment of 
health to the extent that would render the person less 
capable of resisting the effects of either disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

As indicated above, the Veteran died in January 2004.  His 
death certificate indicates that the immediate cause of his 
death was colon cancer.  In an amended death certificate, 
issued in March 2004, PTSD is listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.  At the time of the Veteran's death,  
service connection was in effect for PTSD, evaluated as 50 
percent disabling, and bilateral hearing loss, evaluated as 
noncompensably (0 percent) disabling.  

The appellant does not contend, nor does the record reflect, 
that bilateral hearing loss caused or contributed to the 
Veteran's death.  Rather, the appellant asserts that the 
Veteran's service connected PTSD caused or contributed to the 
Veteran's death, in that, because of his PTSD, the Veteran 
refused medical testing which would have detected his colon 
cancer earlier and, therefore, prevented his death from colon 
cancer.  In this regard, the evidence is both favorable and 
unfavorable on this point.

Service treatment records are negative for complaints 
regarding or treatment for colon cancer.  Clinical evaluation 
of the abdomen and viscera was normal on separation 
examination in January 1969.  

Post-service records of treatment reflect that the Veteran 
was first diagnosed with colon cancer in February 2003.  The 
record reflects that a routine physical examination to obtain 
clearance for asthma medication revealed a positive routine 
stool guaiac test.  During private treatment to evaluate heme 
positive stools and anemia in February 2003, the Veteran 
denied abdominal pain, dyspepsia, post-prandial abdominal 
symptoms, or a change in bowel or bladder habits.  His family 
history was non-contributory.  The Veteran underwent EGD and 
colonoscopy, during which an ascending tumor mass was 
biopsied.  The biopsy specimen confirmed invasive 
adenocarcinoma.  The Veteran underwent right hemicolectomy 
with ileocolostomy and chemotherapy in March 2003.  

In correspondence dated in September 2004, a friend of the 
Veteran's, R.K., stated that, on several occasions, the 
Veteran expressed a feeling of "just not caring about 
anything anymore."  He added that, when the Kenai VA Medical 
Center opened he told the Veteran to go for a full 
examination, but he kept putting it off, adding that it took 
a lot of persuasion to get the Veteran in for a check-up.  
The Veteran's friend stated that he believed the Veteran 
chose to ignore his health and that his PTSD caused his delay 
in seeking medical assistance because he stopped caring for 
himself, and, therefore, PTSD caused his death.  Another 
friend of the Veteran's, G.S., stated that he had encouraged 
the Veteran to have a colonoscopy; however, he responded that 
he would never have the test performed.  In a March 2005 e-
mail to the appellant, another friend of the Veteran's stated 
that, many times over the years when someone was sick she 
would recommend that he or she go to the doctor, but the 
Veteran "was dead set against going to doctors and receiving 
medical attention unless he physically couldn't move, 
breathe, walk, stand, etc."  

During the May 2006 Travel Board hearing, the appellant 
testified that, because of his PTSD, the Veteran was in 
complete avoidance regarding his personal health, care, and 
lifestyle.  She stated that she made doctors' appointments 
for him when he refused to do it himself.  

In correspondence dated in October 2007, Dr. Kelley indicated 
that the Veteran was under his care from February 2003 to 
January 2004.  He stated that the Veteran had PTSD and had a 
long and well-documented history of avoiding medical care, 
both for his asthma, and, more recently, for colon cancer 
evaluation, with respect to not performing fecal occult blood 
tests (FOBTs).  Dr. Kelley opined that the Veteran's colon 
cancer was diagnosed at a more advanced stage than would have 
otherwise been possible if he had availed himself of more 
standard and aggressive screening/testing.  He added that he 
thought that a manifestation of the Veteran's PTSD, and his 
avoidance of regular medical care, contributed to this.  In a 
November 2007 letter, Dr. Zollman reported that he had first 
met the Veteran in 1993, while working as a Readjustment 
Counselor for VA.  Dr. Zollman reviewed the September 2004 
letter from the Veteran's friend, R.K., and opined that what 
little "care" the Veteran had for himself could not keep 
him alive because he suffered from more PTSD than he could 
handle.  

Also in November 2007, Dr. Fraser stated that he had reviewed 
the Veteran's medical records at the Soldotna Medical Clinic 
from as early as 1983.  He opined that, due to the severity 
of the Veteran's PTSD, he showed a distinct lack of regard 
for his health to show up for medical appointments, adding 
that he only came once in a while, when asthma was causing 
him severe problems, and he failed to take prescribed 
medicine at proper doses.  Dr. Fraser acknowledged that the 
Veteran did not come to him for any medical attention 
regarding abdominal or colon problems, but indicated that he 
was enclosing a letter from Dr. Kelley regarding the 
diagnosis of colon cancer, unrelated to PTSD.  In light of 
Dr. Kelley's note that the Veteran did not avail himself of 
"more standard and aggressive screening/testing" Dr. Fraser 
opined that if the Veteran had come forth sooner, his colon 
cancer could have been treated with much more hope and 
success, as colon cancer is treatable with a much greater 
survival rate if caught early.  He concluded by stating that 
the late diagnosis and subsequent death of the Veteran due to 
colon cancer were directly related to PTSD.     

Considering the pertinent evidence of record, the Board finds 
that the lay and medical evidence submitted by the appellant 
raises a reasonable doubt with respect to the issue of 
service connection for the Veteran's cause of death.  

As an initial matter, the appellant does not contend, nor 
does the record reflect, that colon cancer was incurred in 
service.  In this regard, as noted above, service treatment 
records are negative for complaints regarding or treatment 
for colon cancer; rather, the record reflects that colon 
cancer was initially diagnosed in February 2003.  Moreover, 
while the record reflects that the Veteran served in the 
Republic of Vietnam during the Vietnam era and, he is, 
therefore, presumed to have been exposed to herbicides, to 
include Agent Orange, colon cancer is not among the 
disabilities recognized by VA as associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Further, colon cancer 
was not shown within one year after service, but, rather, was 
diagnosed in February 2003.  Thus, there is no basis upon 
which to conclude that the Veteran's colon cancer was 
incurred in or aggravated during military service, nor may 
in-service incurrence be presumed.  See 38 C.F.R. § 3.303, 
3.307, 3.309.

The Board has considered the appellant's argument, that PTSD 
caused the Veteran's death, and acknowledges that there is 
medical evidence that the Veteran was not fully compliant 
with all medical testing recommended by his healthcare 
providers.  In this regard, a February 2000 record of VA 
treatment reflects that the Veteran had not had laboratory 
testing, as recommended, for hyperlipidemia and proteinuria.  
During VA treatment in June 2000, the nurse commented that 
the Veteran was noncompliant with multiple requests for 
laboratory testing to evaluate proteinuria.  An April 2001 
record of VA treatment reflects that the Veteran still had 
not had laboratory testing in regard to proteinuria, as 
requested in 1999, despite multiple requests.  Records of 
treatment do reflect that the while the Veteran was given 
fecal occult blood test (FOBT) kits in November 1997, August 
1999, October 1999, February 2000, and June 2000, there is no 
indication that he returned any of these kits.  

On the other hand, the fact that the Veteran was not entirely 
compliant with recommended medical testing does not 
demonstrate that such was due to PTSD.  The file contains 
extensive medical records compiled during this time and such 
are remarkably devoid of references to any psychiatric 
illness, including symptoms attributable to PTSD.  Indeed, 
while the Veteran may have refused some recommended medical 
testing during his lifetime, for example, by not completing 
recommended laboratory testing in regard to proteinuria and 
not returning FOBTs, the medical evidence of record does 
demonstrate that he participated in medical testing pertinent 
to his gastrointestinal health prior to the diagnosis of 
colon cancer.  In this regard, during treatment in November 
1997, the Veteran reported that he had a rectal examination 
in March 1997.  Notably, during VA treatment in April 2002, 
less than one year prior to the initial diagnosis of colon 
cancer, stool was heme negative.  

Medical professionals have submitted letters supporting the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Dr. Kelley opined that colon cancer would 
have been diagnosed at a more advanced stage than would have 
otherwise been possible if the Veteran had availed himself of 
more standard and aggressive screening/testing and Dr. Fraser 
opined that, if the Veteran had come forth sooner, his colon 
cancer could have been treated with much more hope and 
success and, therefore, his diagnosis and subsequent death 
were directly related to PTSD.  Such opinions, written after 
the Veteran's death and to assist the appellant's claim, are 
not supported by the contemporaneously prepared medical 
reports, which do not reflect that PTSD symptoms interfered 
with treatment in any way or that any failure to follow 
through on appointments or testing was attributed to PTSD.  
Notably, neither Dr. Kelley nor Dr. Fraser addressed the fact 
that the Veteran had heme negative stool in April 2002, less 
than a year prior to his diagnosis.  

The Board has also considered Dr. Zollman's opinion, that the 
little amount of "care" the Veteran had for himself could 
not keep him alive because he suffered from more PTSD than he 
could handle.  While this opinion suggests that the Veteran 
lacked the desire to adequately care for himself because of 
his service-connected PTSD, contrary to the appellant's 
argument that the Veteran avoided medical care as a result of 
his PTSD, the record reflects that he was an active 
participant in his medical care regarding colon cancer.  In 
this regard, during VA treatment in March 2003, the Veteran 
indicated that he wanted to go for the most aggressive 
treatment and wanted the chance of a cure.  The Veteran's 
participation in his healthcare is further evidence by his 
inquiry during VA treatment in May 2003, when he asked what 
he could eat to be the most healthy.  During private 
treatment in August 2003, the Veteran stated that he wanted 
treatment that would "kill cancer cells" and not inhibit 
angiogenesis.  During a November 2003 VA examination to 
evaluate his claim for service connection for PTSD, the 
physician did not indicate that the Veteran refused medical 
treatment due to PTSD, rather, he noted that the Veteran was 
actively involved in attempting to survive colon cancer.


The Board has also considered the statements submitted by the 
appellant, her representative, and friends of the Veteran.  
After careful weighing of all the evidence, the Board finds 
that the private medical reports, lay statements and 
testimony of the appellant under oath do raise a reasonable 
doubt, which must be resolved in her favor.  According, the 
Board finds that the evidence supports a finding that service 
connection is warranted for the cause of the Veteran's death.  
Analysis - Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or decisions or based on evidence in the 
file at the time of his death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a). 

In May 2003, the Veteran filed a claim for service connection 
for hearing loss.  The Veteran died in January 2004 while the 
claim was still pending.  The appellant filed a timely claim 
for DIC benefits in April 2004.  In a November 2004 rating 
decision, service connection for bilateral hearing loss was 
granted and an initial noncompensable rating was assigned, 
effective May 5, 2003.  The appellant filed a notice of 
disagreement (NOD) in December 2004; thus there was a claim 
pending at the time of the Veteran's death.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The Board notes that, where the question for consideration is 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran underwent VA audiological examination in November 
2003.  The Veteran complained of difficulty hearing in 
groups, at a distance, and hearing his spouse.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
15
40
50
LEFT
10
15
40
45

Pure tone threshold averages were 31.25 decibels (dB) in the 
right ear and 27.5 dB in the left ear.  Speech discrimination 
scores were 100 percent in the each ear.  The diagnosis was 
normal hearing sloping to a moderate high frequency 
sensorineural hearing loss in both ears.  

In September 2004, a VA audiologist reviewed the claims file 
and opined that the Veteran's hearing loss was due to his 
service noise exposure.  The audiologist noted that, while 
the Veteran had not sought evaluation of his hearing prior to 
submission of his claim, the degree of loss, in all 
likelihood, would not have prompted him to seek treatment 
sooner, as he was probably only experiencing difficulty 
understanding conversation in noisy surroundings.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's VA examination, the puretone 
threshold averages, when applied to Table VI, reveal Level I 
hearing in the each ear.  Application of these findings to 
Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Because the foregoing results do not reveal an exceptional 
pattern of hearing loss in either ear, Table VIA is not for 
application.  38 C.F.R. § 4.86(a).

Accordingly, an initial compensable rating for bilateral 
hearing loss is not warranted.  

The Board in no way discounts the difficulties that the 
Veteran experienced as a result of bilateral hearing loss; 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological testing of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) but finds that the evidence does not show that 
the Veteran's bilateral hearing loss caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Rather, the 
record reflects that the Veteran stopped working following 
his diagnosis of colon cancer. 

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's bilateral hearing loss, pursuant to 
Fenderson, and the claim for a higher rating must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, given the mechanical method of 
deriving schedular ratings for hearing loss, that doctrine is 
not for application in this appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 55-57. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  

Entitlement to an initial compensable rating for bilateral 
hearing loss, for accrued benefits purposes, is denied.  




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


